Title: 19th.
From: Adams, John Quincy
To: 


       The whole day at my studies as usual. In the afternoon I read in Watt’s Logic, as my Saturday afternoon’s, are employ’d in reading English. I began this, last week, and am pretty well pleased with the work, though I have not as yet made any great progress in it. There are a number of observations which were quite new to me, and the most of them indisputable: some few I could not well comprehend although they may be equally clear. In the Evening Mr. Thaxter and Eliza Cranch, paid a short visit. Mr. Thomas went out with his gun, a very favourite amusement with him. The Post brought me no Letters, last Evening; there came none by the vessel that arrived lately at Boston. Eliza, had a large Packet from her friends in the Town, and was sit quite in a flutter. Nancy was to come home this Evening, but has determined to stay a few days longer.
      